DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Newly amended claims 12-18 and 23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the amendment to claim 12 deleting “image data” and replacing with “physical quantity” would introduce a new species. 
Species A: Figure 14 (claims 12-18, 23, 26 and 27)
Species B: Figure 10 (claim 25)
 The species are independent or distinct because the sensor in claim 12 acquires the number of rotations or the vibration frequency [0069] whereas claim 25 discloses camera which acquires image data.  Moreover, paragraph [0098] explicitly discloses “the completion of polishing on the processing target surface of the wafer W may be determined based on data of a physical quantity acquired by the sensor 103 instead of capture image data acquired by the camera”(underline added). (This paragraph shows that the camera is distinct from the sensor). In addition, these species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-18 and 23  are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Claim 25 is  allowed.
The following is an examiner’s statement of reasons for allowance: first acquiring first capture image data of an initial state of a processing target surface of a substrate with a camera; first forming a film on the substrate by rotating the substrate and supplying a coating liquid to the processing target surface of the substrate after the first acquiring; 8/14Appl. No. 16/084,690Docket No. TEL-18048US/215828 In Reply to Office Action of November 22, 2021 first polishing the processing target surface of the substrate by a polisher based on initial polishing conditions in a state where the polisher is in contact with the processing target surface of the substrate; second acquiring second capture image data of a processed state of the processing target surface of the substrate with the camera after the polishing by the polisher; and determining an insufficiency in polishing or an excess in polishing by generating a corrected image by subtracting a second luminance value of each pixel of the second image capture data from a first luminance value of each pixel of the first image capture data, wherein when determined in the determining that the processing target surface of the substrate is insufficiently polished or excessively polished, in a processing of another subsequent substrate, a processing target surface of the another substrate is polished in the first polishing by the polisher based on new initial polishing conditions different from the initial polishing conditions, and in the first polishing, after a solvent included in the film is volatilized and the film becomes a semi-solidified film, an additive liquid is supplied to the processing target surface of the substrate that rotates to make a state where the polisher and the processing target surface of the substrate are wet with the additive liquid, and the processing target surface of the substrate is polished by the polisher based on the initial polishing conditions in a state where the polishing member is in contact with the processing target surface of the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Canceling withdrawn claims 1-7, 11-18 and 23.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817